GILDEA, Chief Justice
(concurring).
I agree with the majority that Minnesota Power’s natural gas pipeline is subject to the franchise authority of the City of Cohasset. Specifically, I agree that the City’s franchise authority is not preempted by the pipeline routing statute. See Minn. Stat. § 216G.02, subds. 2-3 (2010) (requiring “a pipeline routing permit” for the construction of certain pipelines and authorizing the Public Utilities Commission to “adopt rules governing the routing of pipelines”). Nonetheless, because the majority’s discussion of the preemption issue is limited, I write separately to make clear that we have not altered our established framework for analyzing preemption issues.
Minnesota Power argues that the City’s franchise authority is preempted by the pipeline routing statute, which provides that the issuance of a pipeline routing permit by the Minnesota Public Utilities Commission preempts all local “zoning, building, or land use rules, regulations, or ordinances”:
The issuance of a pipeline routing permit under this section and subsequent purchase and use of the route locations is the only site approval required to be obtained by the person owning or constructing the pipeline. The pipeline routing permit supersedes and preempts all zoning, building, or land use rules, regulations, or ordinances promulgated by regional, county, local, and special purpose governments.
Minn.Stat. § 216G.02, subd. 4 (2010). Because the pipeline routing statute contains a specific preemption clause, our analysis should focus on “the language of the statute.” City of Morris v. Sax Invs., Inc., 749 N.W.2d 1, 6-7 (Minn.2008) (stating the factors we consider when the Legislature has “impliedly declared” an area to be “a matter solely of state concern” and explaining that this analysis does not apply when a statute “contains specific language as to the extent of permissible municipal regulation” (citation omitted) (internal quotation marks omitted)).
By its express terms, the pipeline routing statute “preempts all zoning, building, or land use rules, regulations, or ordinances.” Minn.Stat. § 216G.02, subd. 4. Therefore, the issue here is whether the *58City’s franchise ordinance constitutes a “zoning, building, or land use” ordinance within the meaning of the statute. The object of all statutory interpretation is to ascertain and effectuate the intent of the Legislature. Minn.Stat. § 645.16 (2010). We “read and construe a statute as a whole” and “construe words and phrases according to their plain and ordinary meaning.” Am. Family Ins. Grp. v. Schroedl, 616 N.W.2d 273, 277 (Minn.2000). In addition, we construe statutes, if possible, to avoid conflicts with other statutes. Minn.Stat. § 645.26, subd. 1 (2010).
In this case, the City’s ordinance requires a franchise for the operation of a designated natural gas pipeline within the City. Cohasset, Minn., Ordinance No. 44, § 2 (2008). The franchise ordinance provides that no person shall “[o]wn, construct, maintain, or operate” a pipeline or “[fjurnish services within the City” without a franchise granted by the City. Id. The franchise ordinance also requires the payment of a franchise fee for operating a pipeline within the City. Id. § 3.
I conclude that the franchise ordinance is not a “zoning, building, or land use” ordinance within the meaning of the pipeline routing statute. Minn.Stat. § 216G.02, subd. 4. First, the franchise ordinance is not a zoning ordinance, because the franchise ordinance does not regulate the location of pipelines within the City. See Calm Waters, LLC v. Kanabec Cnty. Bd. of Comm’rs, 756 N.W.2d 716, 723 (Minn.2008) (explaining that “zoning” generally means the legislative division of an area “ ‘into separate districts with different regulations within the districts for land use, building size, and the like’” (quoting Black’s Law Dictionary 1649 (8th ed.2004))). Next, the franchise ordinance is not a building ordinance, because the franchise ordinance does not regulate the construction or design of pipelines. See City of Minnetonka v. Mark Z. Jones As-socs., Inc., 306 Minn. 217, 220, 236 N.W.2d 163, 165 (1975) (construing the term “building code” to encompass regulations that affect the “construction and design” of structures). Finally, the franchise ordinance is not a land use ordinance, because the franchise ordinance does not regulate the specific use or development of land within the City. See Peter W. Salsich, Jr. & Timothy J. Tryniecki, Land Use Regulation: A Legal Analysis and Practical Application of Land Use Law 1 (2d ed.2003) (explaining that land use regulations generally focus on different aspects of the use and development of land, such as types and density of use).
By limiting the scope of the preemption clause to matters of zoning, building, and land use, it is clear that the Legislature intended to preempt only ordinances that purport to regulate the location and routing of pipelines. Furthermore, Minnesota Power’s broad reading of the preemption clause creates a conflict between the pipeline routing statute and other statutes that expressly authorize cities to impose a franchise on public utilities. See Minn.Stat. § 301B.01 (2010) (barring the construction, maintenance, or operation of a pipeline on public property without a franchise from the city); Minn.Stat. § 216B.36 (2010) (providing that a public utility “may be required to obtain a license, permit, right, or franchise in accordance with the terms, conditions, and limitations of regulatory acts” of a municipality). For these reasons, I conclude that the City’s franchise ordinance is not preempted by Minn.Stat. § 216G.02, subd. 4.